Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “ translates the extracted data from a first attribute type to a second attribute type for the at least one applicable rebate program” is indefinite as to the attribute types. The specification, as set forth below,  teaches aggregation of a quantity but not a translation. Clarification is requested.  

Further, estimates are rarely defined as purchasable quantities. Instead, they remain  component and quantity specific for the claim settlement objective. Actual purchasable quantities  typically differ from amounts identified in estimates. As just one example, an estimating system  may require 23.4 pounds of nails, but nails may be sold by suppliers in a 50-pound box. This  further complicates the rebate process for an insured, as 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to AN abstract idea without significantly more. The claim(s) recite(s) the abstract idea of consolidating orders for the purpose of rebate eligibility. This judicial exception is not integrated into a practical application for the reasons below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as described below.
 
The steps that make up the abstract idea are the following:

receive, via the communication interface, an estimate comprising at least one line item with an associated cost;



identify, based on the at least one material and the associated material quantity, at least one applicable rebate program from among a plurality of available rebate programs;

translate the extracted data   into a format compatible with an application form for the at least one applicable rebate program;

automatically generate a message containing  an application form comprising the translated data; and

transmit the message comprising the application form via the communication interface.

In accordance with the USPTO's revised guidance, a claim will be considered "directed to" an abstract idea if (1) the claim recites subject matter falling within one of the following groupings of abstract ideas: (a) mathematical concepts; (b) certain methods of organizing human interactions, e.g., fundamental economic principles or practices, commercial or legal interactions; and ( c) mental processes, and (2) the claim does not integrate the abstract idea into a practical application. See Revised Guidance, 84 Fed.

Reg. at 54--55.

Thus the claims directed to a method fall within the statutory categories of 35 U.S.C. § 101.



The Guidance lists "fundamental economic principles or practices," "commercial or legal interactions," and "managing personal behavior or relationships or interactions between people" as abstract.

Here, the claims fall within the groupings of certain methods of organizing human activity and the present claims do not claim or amount to significantly more than an abstract idea.

That is the claims are directed to subject matter whose steps taken individually or in combination are abstract in the ALICE Step 1 frame the steps collectively amount to a fundamental economic practice and organizing human activity. Particular attention was made to specific improvement in the capabilities of the computing devices versus computers/devices which are invoked merely as a tool." Enfish,LLCv. Microsoft Corp.,822 F.3d 1327,1336. See Elec. Power Grp., 830 F.3d at 1355 ("We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea."); Therefore, consistent with governing case law, the examiner finds the claims directed to an abstract idea under ALICE 2A.
 

2. Step 2A, Prong 2

The next issue is whether the claims are directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application.

Here, the claims include components beyond the abstract idea including a microprocessor; a communication interface; and a memory including instructions stored thereon that are executable by the microprocessor.

The examiner finds no indication in the specification that the operations recited in the claims invoke any inventive programming that require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. That is, there is nothing in the specification to support that the limitations improve the functioning of the computer, make it operate more efficiently, or solve any technological problem,

The claimed abstract idea is based concepts performed in the human mind. They can be see a mental processes because the steps of receiving, storing, analyzing, transmitting, and displaying data. Collectively, they mimic human thought processes of observation, evaluation, judgment, and opinion, where the data interpretation is perceptible only in the human mind.
 
Here, the abstract idea in representative Claim 1 and limitations that extend beyond the abstract idea, use generic technology to perform data reception, storage, analysis, transmission, and display and does not recite an improvement to a particular computer technology.

3. Step 2B (Alice Step 2)
The elements beyond the abstract idea include a microprocessor; a communication interface; and


 
Do the features beyond the abstract idea provide a inventive concept because the additional elements recited in the claim provide significantly more than the recited judicial exception? 

These computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. That is, taking the claim elements separately, the operation performed by the computer at each step of the process is expressed purely in terms of results, devoid of implementation details. The steps comprise data gathering steps and insignificant post solution activity, such as storing, transmitting, or displaying the results and steps recited as generic computer processing expressed in terms of results desired by any and all possible means and so presents no more than conceptual advice.
The hardware described in the specification at paragraph [0130] is taught at a generic level.  And 
 alternatively, Kranzley; Art et al. (US 20130144715 )) teaches the basic technology of the claimed invention:
[0514] ... computer-implemented method that when executed can determine an Offer Value which can maximize or increase above a predefined threshold the value of an objective function for a combination of Retailer Server 02300 and Producer Server 02400, according to one embodiment. The flowchart refers to the apparatus and structures depicted in FIG. 13A through FIG. 16B. However, the method is not limited to those embodiments. The method can implement the steps described herein utilizing a subset of the components, any combination of the components, or additional, related, alternative, and/or equivalent components depicted in FIG. 13A through FIG. 16B and/or elsewhere in 

Thus, none of the components of the applicant's claimed invention are used in in an unconventional manner nor do any produce some unexpected result. Moreover, as shown above the specification does not promulgate the invention of any of the claimed activities. In short, each step does no more than require a generic computer to perform generic computer functions.

As to the dependent limitations, claims 2-4 further describe the abstract idea and these limitations and ordered combination thereof,  are rejected for the same reasons as the base claim, adding no additional elements  that are not  present when the steps are considered separately. The sequences of routine steps are equally generic and conventional or otherwise held to be abstract in that they merely involve further steps of the abstract idea. The limitations recite steps of collecting and analyzing information with mathematical formulas and in combination, they involve organizing human activities regarding commercial sales, basic mathematical relationships, and data collection and analysis at a high level of generality. The system of claims 5-13 are equivalent to claims  1-4 but add “an estimator/carrier interface that enables communications with a communication device regarding the applicable rebate programs, wherein the message comprising the application form is transmitted to the communication device”, but given its broadest reasonable interpretation, this elements reads on the additional elements cited in step 2A-2.  Further limitation therein however could render this element, in combination with of the limitations of the claims, 101 patent eligible.  Claims 14-20 are the method of claim 1-4 and thus add no additional consideration. 

Accordingly, all claims are non-statutory.

There are no other rejections outstanding. 

Response to Arguments
The applicant argues that the claimed invention is not directed to an abstract idea of a credit transaction.  The abstract idea has been restated as set forth in the rejection.  

The applicant argues that as under 2A-2, the claimed invention is a rapid, efficient, and cost-effective manner of generating application form data solving the above-outlined issues to which the present claims are as a whole directed.  The examiner has considered this argument but is not persuaded as the improvements no more than, given a broad claim reading,  of the same improvements one would expect when putting the abstract idea to a computer.  That is, the claims must be directed to improvements in computer functionality or ordered functions of functionality and must be seen, under 35 U.S.C. §101 and current Office guidance, to integrate the alleged judicial exception into a practical application. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Shahid Merchant can be reached on 571-271-0160.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698